Case 1:21-cv-01281-JPH-DLP Document 1 Filed 05/21/21 Page 1 of 8 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                       Plaintiff,                     )
                                                      )
               v.                                     )      Cause No. 1:21-cv-01281
                                                      )
$33,000.00 UNITED STATES CURRENCY,                    )
                                                      )
                       Defendant.                     )

                          COMPLAINT OF FORFEITURE IN REM

       The United States of America, by counsel, John E. Childress, Acting United States

Attorney for the Southern District of Indiana, and Kelly Rota, Assistant United States Attorney,

alleges as follows:

                                    NATURE OF THE ACTION

       1.      This is a civil action seeking forfeiture of certain property pursuant to 21 U.S.C.

§ 881(a)(6) because the Defendant Property constitutes proceeds of, or is property used to

facilitate, a violation of the Controlled Substances Act.

                          PARTIES, JURISDICTION AND VENUE

       2.      The Defendant is Thirty-Three Thousand Dollars and No Cents ($33,000.00) in

United States Currency (“the Defendant Property”). The Defendant Property was taken into

custody of the United States Drug Enforcement Administration (“DEA”). The Defendant

Property when originally seized comprised $33,000.00 and was assigned Asset Identification

Number 21-DEA-671596.

       3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1345 (district

courts have original jurisdiction of all civil actions commenced by the United States) and § 1355
Case 1:21-cv-01281-JPH-DLP Document 1 Filed 05/21/21 Page 2 of 8 PageID #: 2




(district courts have original jurisdiction of any action for forfeiture).

        4.      This Court has in rem jurisdiction over the Defendant Property pursuant to

28 U.S. C. § 1355(b) (forfeiture action can be brought in a district in which any of the acts giving

rise to the forfeiture occurred), and Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions (clerk must issue a warrant to arrest property in

the government’s possession).

        5.      This Court is the appropriate venue in this matter pursuant to 28 U.S.C. § 1395(a)

and (b), in that the forfeiture accrued in the Southern District of Indiana.

                                               FACTS

        6.      On November 20, 2020, an Indiana State Police Trooper Yan Dravigne, a member

of Lake County High Intensity Drug Trafficking Area (“HIDTA”) task force, was patrolling west

on Interstate 70 near the 54-mile marker in Morgan County. He observed a Blue Kenworth

tractor-trailer, whose driver was making unsafe lane movements – swerving toward the center

line and driving on the shoulder - and initiated a traffic stop. As the officer approached the

passenger side of the truck, the driver immediately exited the tractor and began walking toward

the rear of the trailer. Trooper Dravigne found his behavior to be uncommon, based on his

training and experience that most drivers remain seated inside their vehicle. The tractor-trailer

had an Illinois registration, and the driver was later identified as Vasile Lindgren (Lindgren).

        7.      Lindgren told the officer that he was transporting food products from New Jersey

to California and provided bills of lading confirming the shipments. Lindgren stated he did not

have a logbook to record his hours of service and claimed that was due to the Covid-19

pandemic exemption. Lindgren said that on Tuesday, November 17, 2020 he delivered freight to

Jessup, Maryland, then drove east 200 miles to North Bergen, New Jersey without cargo, and

                                                   2
Case 1:21-cv-01281-JPH-DLP Document 1 Filed 05/21/21 Page 3 of 8 PageID #: 3




rented a motel for two days. Based on this trooper’s training and experience in performing more

than 9,000 motor carrier compliance inspections, Lindgren’s information did not equate with

routine trucking industry standards.

       8.      One of Lindgren’s bills of lading indicated that on Wednesday, November 18,

2020, Lindgren had made a check payment to a business in New Jersey in the amount of

$18,337.00, to purchase pallets of freight to be transported in the trailer. This practice is highly

unusual and not common with routine truck industry standards.

       9.      A record check with the El Paso Intelligence Center (EPIC) revealed that

Lindgren had a prior arrest involving the distribution of narcotics.

       10.     The trooper requested to search Lindgren’s truck, and provided a consent to

search form, which Lindgren signed. A search of the tractor cab revealed a duffel bag located on

the upper section of the sleeper berth. Inside the duffel bag was a plastic bag containing

numerous rubber-banded bundles of United States currency, which was mingled with clothing

and personal hygiene items. Lindgren stated that the cash was from receiving cash payments he

received after delivering freight to customers. Based on the trooper’s training and experience,

this practice is highly unusual practice in the standard trucking industry. Lindgren stated he did

not know how much money was in his duffel bag.

       11.     Drug Enforcement Administration Task Force Officers (TFOs) Mathew Carver

and Derek Heller arrived on the scene and interviewed Lindgren. Prior to asking any questions,

TFO Carver read Lindgren his Miranda Warnings. Lindgren said he understood his rights and

agreed to speak with investigators. During the recorded interview, Lindgren claimed ownership

of the cash and stated that the money was obtained from customers following the delivery of

freight. Lindgren stated that he maintains a logbook to assist him in keeping track of the

                                                  3
Case 1:21-cv-01281-JPH-DLP Document 1 Filed 05/21/21 Page 4 of 8 PageID #: 4




payments. Lindgren estimated that the currency located inside his truck was between $80,000.00

and $90,000.00. Lindgren was asked about any prior encounters with DEA and admitted he was

involved with a previous DEA case in Indiana. Lindgren admitted that DEA seized

approximately $39,000.00 cash from him in 2018. Upon conclusion of the field interview, TFO

Carver escorted Lindgren to the cab of the truck to obtain the logbook. Lindgren explained that

the handwritten numbers were associated with both check and cash payments for previous freight

deliveries.

       12.     Plainfield Police Department Officer Rob Prichard arrived on scene with his

canine partner, Jocko. Officer Prichard had Jocko perform a free air sweep of the currency, and

the canine provided a positive alert, indicating the presence of controlled substances. TFOs

Carver and Heller seized the cash as proceeds of, or is property used to facilitate, a violation of

the Controlled Substances Act.




       13.     Further investigation revealed that on March 16, 2018, DEA seized $39,920.00

rubber-banded cash from Lindgren, which was in a cardboard box in his tractor-trailer. Lindgren

gave inconsistent accounts of the money’s origin at that time.

       14.     Additionally, on April 27, 2018, DEA was conducting surveillance at a truck stop
                                                4
Case 1:21-cv-01281-JPH-DLP Document 1 Filed 05/21/21 Page 5 of 8 PageID #: 5




and saw Lindgren meet with a Robert McCarthy, who provided Lindgren with a cardboard box

containing $19,800.00. DEA stopped Lindgren after the transaction and seized the cash.

McCarthy cooperated with agents and provided information about storage lockers used by

himself and Lindgren that contained approximately 10 pounds of crystal methamphetamine, and

approximately 10 pounds of marijuana and 44 packages of marijuana gummies.

       15.     McCarthy and Lindgren were charged with conspiracy to possess with intent to

distribute 500 grams of more of a substance containing methamphetamine in a criminal

complaint under Cause No. 1:18-mj-00450. Lindgren was dismissed from the complaint.

McCarthy was indicted and pleaded guilty to possession with intent to distribute 500 grams or

more of a mixture or substance containing methamphetamine, in violation of 21 U.S.C. §

841(a)(1) in the case United States of America v. Robert McCarthy, Cause No. 1:18-cr-000241-

TWP-DLP.

        16.    The DEA initiated administrative forfeiture proceedings for the $33,000.00 seized

currency. On February 22, 2021, Vasile Lindgren, by counsel, filed a claim with the DEA. In

his claim Lindgren asserts that he collected this money over a nine-month period, as he is paid

around $4,000.00 to $5,000.00 in cash for his trips between California and New Jersey. After

review, the DEA referred Vasile Lindgren’s claim to the United States Attorney’s Office for

judicial forfeiture proceedings.

                               PERTINENT STATUTES

       17.     Under 21 U.S.C. § 841(a)(1)-(2), it is unlawful for any person to manufacture,

distribute, or dispense—or possess with intent to manufacture, distribute, or dispense—a

controlled substance.

       18.     Under 21 U.S.C. § 881(a)(6), all moneys furnished or intended to be furnished by

                                                5
Case 1:21-cv-01281-JPH-DLP Document 1 Filed 05/21/21 Page 6 of 8 PageID #: 6




any person in exchange for a controlled substance, all proceeds traceable to such an exchange,

and all moneys used or intended to be used to facilitate any violation of the Controlled

Substances Act, including 21 U.S.C. § 841(a)(1), shall be subject to forfeiture to the United

States, and no property right shall exist in them.

                                      CLAIM FOR RELIEF

       19.     Based on the facts alleged above, the $33,000.00 is “moneys . . . furnished or

intended to be furnished by any person in exchange for a controlled substance,” and/or

“proceeds traceable to such an exchange,” and/or “moneys … used or intended to be used to

facilitate any violation of [the Controlled Substances Act, 21 U.S.C. § 801 et seq.],” and is

therefore subject to forfeiture to the United States of America pursuant to Title 21, United States

Code, Section 881(a)(6).

       WHEREFORE, the United States prays that the Clerk of the Court issue a warrant for the

arrest of the Defendant Property pursuant to Rule G(3)(b)(i) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions; that due notice be given to all

parties to appear and show cause why the forfeiture should not be decreed; that judgment be

entered declaring the Defendant Property forfeited to the United States for disposition

according to law; and that the United States be granted all other just and proper relief.

                                                         Respectfully submitted,

                                                         JOHN E. CHILDRESS
                                                         Acting United States Attorney

                                              By:        s/ Kelly Rota
                                                         Kelly Rota
                                                         Assistant United States Attorney
                                                         Office of the United States Attorney
                                                         10 W. Market St., Suite 2100
                                                         Indianapolis, Indiana 46204-3048

                                                     6
Case 1:21-cv-01281-JPH-DLP Document 1 Filed 05/21/21 Page 7 of 8 PageID #: 7




                                         Telephone: (317) 226-6333
                                         Fax: (317) 226-5027




                                     7
Case 1:21-cv-01281-JPH-DLP Document 1 Filed 05/21/21 Page 8 of 8 PageID #: 8
